Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 1 of 24



 àO91(R:v.08/09) CriminalComplaint

                                 U N ITED STATES D ISTRICT C OURT
                                                          forthe
                                               Southern DistrictofFlorida

                United StatesofAmerica                       )
                            V.
                                                             ) CaseNo. )v-&5-tr-Vp-n
                                                             )
                                                             )
                TAYYAB TAHIR ISMAIL,                         )
                     Defendantls)
                                               CRIM INAL COD LAINT
         1,thecomplainantinthiscase,statethatthe following istruetothebestofmy knowledgeand belief.
 Onoraboutthedatets)of               01/01/2018-12/12/2018       inthecountyof               Broward             inthe
    Southern Districtof                   Florlda        ,thedefendantts)violated:
            CodeSection                                               OffenseDelerl//foa
                                           Dlstributing Information Pertalnlng to the Manufacture orUse ofan Explosive,
 18u,s,c.j842(p)(2)                        Destructlve Devlce,orW eapon ofM assDestruction.




       Thiscrim inalcomplaintisbasedon thesefacts:
 SEE AU ACHED AFFIDAVIT.




         W conunuedontheattachedsheet.

                                                                                     Complainant'
                                                                                                saçfpwor:

                                                                            SneclalAcentMatthew Z.Schemnn,FBI
                                                                                     Printednameandtitle

 Swom tobeforemeandsigned inmy presence.
            .
                                       1




 Date: $zty,)1
             4                                                                         Judge'zsignature

 City andstate;               FortLauderdale,Florida                     Honorable Patrlck M .Hunt,U.S.M agistrate
                                                                                                                 --

                                                                                     Printednameand ff/le
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 2 of 24




                                  AFFIDAV IT IN SU PPO R T OF
                      CRIM INAL COM PLW INT AND ARREST W ARRANT
                                        -




           1,SpecialAgentMatthew Z.SchemppoftheFederalBureau oflnvestigation(hereafter
    FBI),beingdulysworn,herebydeposeandstatethefollowing:
                                            IN TR OD UCTIO N

           1.     Thisaffidavitissubmitted in supportofacriminalcomplaintandarrestwarrant

    forTayyabTahirISM AIL (hereinafter$tISM AIL'').
           2.     Based on mytrainingand experience,andthefactscontainedbelow,Isubmitthere

    is probable cause to believe that ISM AIL know ingly distributed inform ation pertsirling to,in

    whole orin part,the m anufacture oruse of an explosive,destructive device,orw eapon ofm ass

    destruction,with the intentthattheinformation beused for,orin furtherance of,an activity that

    constitutesafederalcrimeofviolence,inviolationof18U.S.C.j842û942).
                  Inm a SpecialAgentwith the FBI,assigned to the FBI's M inmiField Oftk e. I

    havebeen employed by theFBIsince August2014,and have served in the M inm iField Office for

    the entirety of thattim e subsequentto the com pletion ofm y training. Forthe pasttw o years,l

    havebeenassignedtotheJointTerrorism Task Forcein theM ismiField Offk e.Asan FBIAgent,

    Ihave been the case agent for,or participated in,num erous counterterrorism investigations,to

    include serdng as a case agent for a mass casualty terrorism investigation of a suspected

    homegrownviolentextremistthatresultedinasuccessfulprosecutionofthesubject.Duringthe
    course of these investigations,I have exnmined materials posted on the Intemet by terrorist

    orgarlizations;reviewed emails,blogs,and other Internet-based communications authored and
    m aintained by m em bers and supporters of terrorist organizations;conducted or participated in

    surveillance;the drafting and execution of arrest and search w arrants; and,the debriefing of
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 3 of 24




   informantsand undercoveremployees. Through m y training
                                                          , educat
                                                                 ion,and experience Ihave   ,

   becom e fsm iliar with the m nnnerin w hich individuals engaged in terroristactivity operate and

   communicate,and som e ofthe methods thatare used to conceal
                                                              evidence ofparticipation in
   terroristactivity.

          4.     The factsin thisaë davitcome from my personalobservati
                                                                         ons,my training and
   experiences and information obtained 9om other agents, 1aw enforccm ent personnel
                                                                                       , and

   witnesses. Unless otherwise noted, wherever in this am davitIrecount a statement
                                                                                   ,i
                                                                                    ncluding
   written statementsmadebyanotherperson, thatstatem entisrecounted in relevantpart
                                                                                     .   Statcm ents
  in quotation marks are bmsed on preliminary transcriptionss review, or interm etations of

  commllnications,a11ofwhichmaybesubjecttorevision       .



                 Because this affidavitis being submitted forthe lim ited purpose ofobtaining a

  criminalcomplaintand arrestwarrant, itdoesnotinclude each and every factobserved by meor

  known to the govemm ent.Ihave setforth only those facts necessary to supporta finding of

  probable cause.

                               SUM M AR Y O F TH E EV ID EN CE

         On atle%tfiveoccasionsinoraroundJuly, August,and September2018,ISM AIL posted

  bomb making instructionson aM obileM essaging Platfonn. ISM AIL w as a m em ber ofvarious

  roomswithintheplatform andeachoftheseroomscontainedmemberswhosupportviolentjihad.
  lnvestigatorscom pared the Google searchesby ISM AIL to the activity thathe then conducted in

  theM obileM essaging Platform . On many occasions, a Googlesearch wmsdoneand then within

  m inutes,the snm e m aterialw asposted to theplatfonn. The evidence described below detailshow
  this investigation has revealed thatISM AIL isthe userofvarious em ailaddresses, the creatorand

  userofone W ebsite and the individualwho posted thebom b m aking instructions.

                                                2
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 4 of 24




                                        RELEV AN T LAW
          6.      Title 18, UnitedStatesCode,Section8421)(2)providesthat:

          lt shall be tmlawful for any person to distribute by any means information
          pe
          d rfniningto,inwholeorinparqthemanufactureoruseofanexplosive, destm ctive
            evice,orweapon ofmassdestruction, withtheintentthattheinformation beused
          for,orin furtheranceof, anactivitythatconstitutesafederalcrimeofviolence.

          The
          hi term tçexplosive''m eans glmpowders, powdersused for blasting, a11formsof
            gh explosives,blasting materials, slzes (otherthan electdc circuit breakers)
          detonators,and other detonating agents, smokelesspowders,other explosive or  ,
          incendiarydevices.
          The term dtdestructive device''means any explosive, incendiary,or poison gas
          including, butnotlimited to,abomb orgrenade.                                 ,

          Thtterm çiweaponofmassdestruction''m eansany destructivedevice;anyweapon
          thatisdesigned orintended to cause death orseriousbodily injury through the
          releases dissemination, or impact of toxic or poisonous chemicals, or their
          precursors;any weapon involvingbiologicalagent,toxin,orvector;orany weapon
          thatisdesigned to releaseradiation orradioactivity ataleveldangerousto hllman
          life.

   18U.S.C.j8424.
                1942).
                                       PRO BABLE CAU SE

          Background

          7.     ISM M L w as born on D ecem ber 29, 1984,in Pakistan,and he is a natm alized

   United Stattscitizen. ISM M L residesin the Southem DistrictofFlorida.

          8.     n eFBIinitially becam e aware ofan individuallateridentified asTayyab Tahir

   ISM M L (hereinaftert<ISM AIL'')in October2010when acomplainantreportedtotheFB1that
   ISM AIL had m ade terroristicthreatsata hom elessshelter. SpeciGcally,ISM A IL allegedly stated

   thegovernmentkeptAmericansdruggedtokeepthem lmawareofwhatthegovernmentwasdoing.

   ISM AIL stated hewmsan (iAIQaedasoldier''and used thephrage,ççblow itup.'' W hen IVM AIL



                                                 3
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 5 of 24




    wasinsultedby afem ale, he statedSiwetlu'
                                            ow wom enlikeherin theditch     .''Finally,hereportedly
   discussedhow to makeabombwith baking soda
                                                     ,   metal,abattery,andwaterinajar.
                  Between July 2015 and April 2016, ISM AIL was a close mssociate of Jam es
   GonzaloM edina.OnApril29, 2016,M edina wasarrested forattem pting to use a we
                                                                                apon ofm ass
   destruction andhistargetwasasynagoguein Aventura Florida. He wasultimatelysentenced to
                                                             ,

   25 yearsin prison. Priorto M edina'sarrest, hehad been homelessand ISM M L provided him a

   placeto live.Duringthattime, ISM AIL and M edinaengaged in anumberofconversati
                                                                                     ons about
   radicalization and other related topics. ISMAIL repeatedlyprovided dogmaticjustitication for

   violentjihadandevenconductedfirearmstrainingwithMedina          .



          l0.    ln June 2015, during the investigation that 1ed to M edina's arrest
                                                                                    , ISM A I
                                                                                            L
  discussedwithareliableFBIconfidentialhllman source(hereinafter, StCHS''
                                                                        )hisdisdain forthe
  United Statesandhisdesireto traveltoand livein SttheCaliphate''aAeritscreation. Based on m y
  training and exm rience,Irecognize thatduring the summer of2015, i'the Caliphate''to be a

  referencetothedesignatedforeignterroristorganization(hereinaher:tFTO'')knownastheIslsmic
  StateinIraqandalShpm (hereinaher$$ISIS'').ISMAIL repeatedlyreferredtoAnwaralAulaqil      -



  asahero,noted thathe regularly listened to al-Aulaqi'slectures, and stated hisdesiretotravelto

  conductjihadatsomepointintime.ISMAIL alsodescribedjihadasanIslamicduty, statingthat
  içhypocrisy iswhen one refllsesto go tojihad.'' He laterstated he believed in following the
  Rprophet's''wishtodieperformingjihad.Notably,ISMAIL voicedsupportforISIS, statingthey



  !Anwaral-AulaqiwasanextremistideologueandaleaderinalQaedaintheArabianPeninsula(hereinaAe
                                                                                         rIt
                                                                                           AQAP''
                                                                                                I.
  analQaedaamliatelocatedinYemen,whowaskilledinaUnitedStatesdronestrikeinYemeninlate-september
  201l. Al-AulaqiwasaprolificproducerofEnglish-languagejihadistpropaganda, which,even aAer hisdeatlh
  continuestoinspireindividualstopm icipateinviolentjihad.
                                                 4
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 6 of 24




   did good thingsin Syriaandthathehad consideredjoining ISIS. He discussedISIS fulfilling
   prophesiesaboutreestablishing the Caliphate and described westem ersasççkuffar,''zcomparing

   them toanimals.

           11.    Atthetime,ISM AIL wasinpossessionofmultipletirearms,whichM edinainitially

   plnnned to usv in his attack againstthe synagogue. Aw are ofthe weapons potentially accessible

   toMedina,investigatorsdirectedto suggestthatMedinaconsiderhistMedina'slaltemateplanof
   usingaweapon ofmassdestruction instead offirearms.

           12.    OnthedayM edinaattemptedtobombthesynagogue,ISM AIL lenrnedofM edina's

   planq to m ove forward and conduct the attack,but he did not alert1aw enforcem ent. A fter

   M edina's arrest,law enforcem entrequested thatISM AIL voltmtarily surrenderhis firearm s,and

   hecomplied.During theirinteraction with ISM AIL,agentsobtaineda cellulartelephonenllmber

   tocontacthim .Asofthedateofthisaffidavit,law enforcementisstillinpossession ofISM AIL'S

   WeaPOnS.
                  In December2017,ISM AIL returnedtotheUnited Statesfrom Pakistnn. During

   an interview upon his return,law enforcementdiscovered thatISM AIL possessed three digital

   copiesofDabiq magazine,allonlineEnglish languagepropagandaproductpublishedby ISIS.

          ISM M L'S Use ofGoogle W ebsite and Em ailAccotm ts

           14. InJuly2015,whilediscussinghisdesiretopm icipateinglobaljihadwith aCHS,
   ISM AIL directed the CH S to a website, https:/

   (hereinafterthe'dWebsite'').ISMAILnotedthathehadcreatedtheWebsiteandcontrolledaccess



   2ttKuFar''isakansliterated Arabicterm usedtodefmenon-Muslims;theterm isderogatoryin natureandessentially
   referstonon-M uslimsasdisbelievers.
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 7 of 24




    toit.AccordingtoISM M L,theWebsitecontainedvariousitemsofjihadipropaganda.AnFBI
    review ofthe W ebsiterevealed dozens oflinksto issues of          3,Dabiq, and otherpublications

    eithernm by ordirectly supporting FTOs(including 1S1S);hadiths supporting violentjihad
    coupled with commentary by ISMAIL;linksto alQaeda training manuals;videos ofjihadi
    operations;andscoresofadditionallinkstositesdevotedtoviolentjihad.AccordingtoGoogle
    records,the W ebsite w as established on orabout July 25,2014,and w as affiliated with Google

    emailaccotmtuser20l406280l02@gmail.com (hereinafter<iEmail#1'').
           15.    Also in 2015, the FBI learned ISM M L utilized em ail address tayyab254

    @ gmail.com (hereinsfter$tEmail#2'').ISMAIL providedEmail#zonhisUnited Statespassport
    application. Pursuantto G ooglerecords,Em ail/o wascreated on oraboutM ay 30,2007,and was

    stillactive as ofN ovem ber 4,2018. A user ofGoogle accounts norm ally has access to several

    Google Services, including but not limited to:Gmail,Google Docs, Google Drive,Google

    Searchesand Google Sites.

           ISM AIL'SU se ofM obile M essacinc Applications

           16.    In oraboutearly November2018,theFBIconducted an open source search ofa

    known mobile messaging platform (hereinafteri(MMP'')and identified a mobile messaging
    account(hereinafteriiM MA1'')tiedtoISMAIL'Sknowntelephonenumber/ B%ed onareview
    ofreportingprovidedbyanFBIemployeeactinginanundercovercapacity(hereinafter(&UC-I'')
    regardingtheMMP,theFBIlocatedanothermobilemessaging account(hereinafterçiM MA2'')


    3      isanEnglishlanguagejihadipropagandamagazineproducedbyAQAP,anFTO.
    4Asindicatedaboveinparagraph9,theFBIwasincontactwith ISM AILandobtainedatelephonenumberheutilia d.
    InoraroundNovemberzol8,telephonecom panyrecordsconfirmedthatISM AIL continuedtosubscribetoandutilize
    the known telephonenum ber.

                                                    6
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 8 of 24




    believedtobeutilized byISM AIL. TheinvestigationhasrevealedthattheuserofM M A2posted

    linkstotheW ebsiteonatleasttwo separateoccasionstoprivate,encrypted chatrooms,asdetailed

    below . Further,the usernnm e affiliated with M M A2 issim ilar to other usernnm es know n to be

    utilized by ISM AIL. Given M M Al'saffiliation with ISM AIL'Sknown telephone numberand

    M M Az'smultiple referencesto the W ebsite,Isubmitthere isreason to believe ISM AIL isthe

    userofboth M M AI and M M AZ.ln addition,as detailed in paragraphs 23 and 24,the userof

    M MA2andEmai1#2(ISMAIL'Struennmeemailaccount)concurrentlyconductednearlyidentical
    activitiesonline,thereby corroborating there%onablebeliefthatISM AIL istheuserofM M AZ.

           EvidencethatISM AIL istheuserofEmails l-3 andtheW ebsite

           17.    On or about D ecem ber 4, 2018, Google provided transactional inform ation

    indicating Email#l, Email#z, and user201806090055@gmai1.com (hereinaAer t$Emai1#3''),
    am ong other em ailaccounts notreferenced herein,were linked by account cookie inform ation.

    Basedonmytrainingandexperience,lhaveknowledgethatproviderssuchasGoogleusecookies

    and similartechnologiesto track usersvisiting Google'swebpagesand using itsproducts and

    services. Basically,a çtcookie''is a smallfile containing a string ofcharactersthata website
    attem pts to place onto a user's computer. W hen that com puter visits again,the website will

    recognize the cookie and thereby identify the snme user who visited before. This sortof

    teclmology can beused to track usersacrossmultiple websitesand onlineservicesbelongingto

    Google. M oresophisticated cookie technology canbe usedto identify usersacrossdevicesand

    web browsers. Based upon this,there is reason to believe thatthe snm e person isthe userofa1l

    three em ailaccountsand the W ebsite.Further,based upon ISM AIL telling the CH S thathecreated

    and controlled the W ebsite.there isre% on to believe thatISM AIL isthe userofa11ofthese em ail

    accountsand W ebsite.
                                                   7
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 9 of 24




          ISM AIL'SGoozle Searches

           18.     0n December ll,20l8,investigatorsreceived the results ofasearch warrantto

    Googleforthe activity ofISM AIL.0n oraboutJanuary 1and 2,2018,according to a review of

    Google recordsrelated to Emai1#2,ISMAIL conducted a series ofsearches,to include:(a)
    searching forithadith justifying terrorism,''then visiting a website purportedly providing the
    religious foundations of suicide bombings;(b) searching forttlnmes Medinw''then visiting
    websitescontainingstoriesofM edina'sarrest;(c)searchingfortçprovidingmaterialsupporttoa
    foreign terroristorganizations''then visiting the CornellLaw website which outlinesUnited States

    Code;and (d) searching fortkharged with having extremist views,''then visiting websites
    pertainingtoAnjem Choudarys,OmarMateen6,andtheindividualconvictedofplottingtobehead
    consew ativebloggerPnm ela Geller7. ISM AIL conducted furthersearchesfor Geller,to include

    voterregistrationinformationin FloridaandNew York,both stateswherein Gellerhaslived.

           19.     A review ofGooglerecordsrelated to Em ai1#2 furtherrevealedISM AIL'Ssupport

    ofISIS,to include hundredsofintemetsearchesforISIS propaganda,radicaljihadischolars,
    methodsofsharingillegaldomlments/teclmicalsecurity,andmethodsofviolence,to includebomb
    m aking instructions, suicide vest instructions, vehicle-born im provised explosive device

    m anufacturing instructions, and firearms rentals.M ore searches were conducted for hadiths




    5InorarotmdJuly2016,Anjem ChoudarywasconvictedinaBritishcourtforinvitingsupporttoISIS.
    6On oraboutJune 12,2016,OmarMateenconductedaterroristattackatagay club in Orlando,Florida,killing 49
    people.Duringtheattack,M ateenpledgedallegianceto ISIS.
    7 In or m'
             ound October 2017,David W rightwas convided of plotling to behead Pam ela Geller on behalfofISIS.
    Geller was targeted based on her sponsoring oftr raw ProphetM ohammad''contests.Bastd on training and
    experience,YourAffiantknowsitisagainstIslam todepicttheProphetM oham mad,andG eller'scontestwereseen
    asadirectae onttolslam .

                                                        8
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 10 of 24




    justifyingviolentjihad,terroriqm,hostagetaking,andinsomecasesviolencespecifkallytargeting
    wom en and children of fçkuffar.''In m any instances,ISM A IL visited the web pages which w ere

    producedasaresultofthesearches.Thefollowingarelimited,characteristicexnmplesoftheterms

    searched:OnJanuary 1,2018,ISMAILsearchedfor''hadithjustifyingterrorism''.OnJanuary11,
    2018,ISM AIL searchedfor('abuchemicalbombmanualpdf'.OnJune9,2018,ISM AIL searched

    fortdsahaba'permitted killing.women and children''. OnJune 16,2018,ISM AIL searched fortial

    qaedatraininpmanual''.OnJuly16,2018,ISM AIL searched for$thow to buildsuicidebomb.vest'',

    Sisuicidevestinstructions''andiçcar.bomb.instm ctions''withinapproximately aonehourperiod.

            20.     Continued review ofGooglerecordsrevealed in Decem ber2017,while in Pakistnn

    and in the daysimmediately following hisreturn to the United States from Pakistan,ISM AIL

    conductedaseriesofintemetsearches.Based ontraining and experience,YotlrAffiantknowsthe

    contentofthesesearches(weaponsresearch,researchintothedogmaticpermissibilityofkilling
    civilians within lslnm,and research into canceling subscription services and the elim ination of

    debt,pursuanttofinaljudgementasaMuslim)tobetopicsconsistentwithpre-operationalsteps
    tnken before a terroristact.Specifk search terms included:On December26,2018,ISMAIL

     searched forç'black tlagsbestweaponsin the world islnm ,''tshadith killing civilians,''tçhow to

     cancelnmazon freshs''çthow to cancelittmes,''Sthow to cancellafhness,''and 'l
                                                                                 how willdebtbe

    judged.onjudgenaentday               9.,N



     :Basedon my training and experience,Iknow theddsahaba''to bethecompanionsoftheProphetMohammad,and
     understandsthatthe practicesofthe sahaba are considered especially ordained within Islam,bœsed on theirclose
     associationwiththeProphetM ohamm ad.
     9Based on my eaining and experience,Iknow          ''isa website which providesquestions and answers in
     accordancewithSalatischoolofthoughtwithinIslam.Salafism isconsideredthemostconservativeview oflslam.

                                                          9
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 11 of 24




           ISM AIL on M obileM essaginc Platform

                  ISM A IL, utilizing M M A2, pm icipated in n'lm erous encrypted chat room s on

    M MP. Iconducted areview ofUC-Ireportingpertainingtothree specifcchatrooms,described

    below,inwhichISMAIL prolitkallypostedcontentin supportofviolentjihad,ISIS,andFTOs:
                  a.     MobileMessagingRoom 1(hereinafterfç          1'3 isaproISIS,andISIS
    amliates,chatroom whichincludespostsofISISnewspublicationsandvideos,justiticationsfor
    jihad,photographsofEghters,andbomb-makinginstructions.ISMAIL,usingMM A2,isthemost
    prolificposterwithin M MR I.The FBlassessesthatasofin oraboutNovember2018,moreth%

    50% oftheoverapproximately 3,000postsinthischatroom weremadebyISM AIL usingM M A2.

                  b.     M obileM essagingRoom 2(hereinafter$çM MR7'')isaproISISchatroom
    whichincludespostsofISISnewspublications,justiticationsforjihad,encouragementtoconduct
    jihad,and safety instnzctionsfordealingwith explosives. ISM AIL'Spnrticipationin M MRZ is
    detailedbelow.

                         MobileMessagingRoom 3(hereinafterçtMM R.3'')issupportiveofISISand
     otherjihadistgroups.Whilemanyofthepostsweremadeinaforeignlanguage,Englishlanguage
     postsconsistedofreportsfrom battlefieldsfrom thejihadistgroup'sperspective,publicationsfrom
    jihadist groups,justifkations for violentjihad,and bomb-making instructions. ISMAIL'S
     participation in M M R3isdetailedbelow.
           22.    According to a review of UC-I reporting,ISM AIL,using M M AZ,posted the

     following:




                                                   10
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 12 of 24




                   a.      On oraboutJuly 1,20l8,in M M R3,ISM AIL posted alinkto the W ebsite

    titled,ç                 10and                         .''

                   b.      On oraboutJuly29,2018,inM M RI,ISM AIL postedalink totheW ebsite

    titled,                                               .'3
                   c.      On oraboutSeptember 18,2018,in M M RI,ISM AIL posted a photo of

    New York'sStatueofLibertybeingtargeted byISIS inadroneattack.

                   d,      On oraboutSeptember 28,20l8,in M M RZ,ISM AIL shared a message

    whick in part,stated the following:$dTo allourbrethren who livein Dazal-kuffurand who can
    notmakehijratothelslnmicstate...striketheenemy intheirownland ofinfidelity..,Kil1them
    whereyou willwith them ...Rememberourbrotherswho responded to the callin theW estand

    Europe - in Orlando Florida in the country thatleadsthe cross-coalition where more than 50

     sodomites were elim inatedll...You are surrounded by methods to hit them ...K.
                                                                                  illthe devil's

     soldierswithouthesitation.M ake them bleed even in theirown homes...Have multipletoolson
     hand - stzike crowds - gatherings - parties - public squares - a1lplaces where the kuffar

     concentrate to tx sgress- take a carand rollthem withoutfear- take a knife and make them

     bleed asm any aspossible - hitthem with a strong Explosion...There are plenty ofmethodsto

     attackmybrother-Takepoisonininjectionsandentermallsandinjectproductswithpoison-At
     nightcomeoutand causethefire ofhouses...takea gun and go away and attack Like asniperto

     thewholekuffarwithinreach...''




     IQBased onmy trainingandexperience,lam awarethattheSllslamicSote''isanothernameusedtoidentifyISIS.
     11Basedontrainingand experience,YourAffiantbelievesthereferencetotheusodom ites''killedinOrlando,Florida,
     tobeareferencetotheterroristattack cûnductedbyOmarM ateenatPulsenightclub-agay club- in Juneof2016.
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 13 of 24




            23.     A com parison of UC-I reporting docum enting ISM AIL'S activity using M M A2

    with Googlerecordsrelated to Em ail/o , revealedISM AIL,whileusing Googleservicesrelated to

    Email#z,reseazchedpropaganda,then,usingM M AZ, postedthcpropagandato thelistedM M R in

    amatterofm inutes.Hisactivity included,butwasnotlimited to, the follow ing:

                    a.       On or about July 12,2Ol8,at approxim ately 10:34 p.m .UTC,ISM AIL

    visited the website                                                                             ..



    Approximatelyseven minuteslater,ISM AIL, usingM M A2,posted thesametothewebsite, titled

                                                         12'5aswellasaPDF ofthedocllment, toM M M .

    Atthe beginning of the docum ent,al-A ulaqiwrote, itlihad today isobligatory on every capable

    M uslim .So as a M uslim w ho w antsto please A llah itis yourduty to find w ays to practice itand

    support it.''For exnmple, in addition to wanting to become a martyr, al-Aulaqi suggested

    supportingjihad through ftmdraising/financing,providingmoralsupporq encomaging othersto
    sght,protectingthemujahideenkaining,etc.
                    b.      On or about July 12,2018,at approxim ately 10:55 p.m .UTC ,ISM A IL

    searched for $139 W ays To Serve and Participate in Jihad'' and visited related wtbsites.

    Approxim ately nine m inuteslater,ISM AIL,using M M A Z, posted adocum enttitled $

                                     pdf''to M M R3.

                    c.      On oraboutJuly 14,2018 atapproxim ately 5:44 mm .U TC , ISM AIL visited

    the website

                                             :
                                             . Approximately tk ee minutes later, ISM AIL, using




    12uAwlaki''isaknownalternatespellingfordsAulaqiy''aspreviously identifiedherein.

                                                        12
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 14 of 24




    M M AZ,posted anearly identicalwebsiteand the documenttitled, &
               3,.to M M R 3.

                    d.       On or about July 16,2018,atapproxim ately 7:02 mm . UTC,ISM AIL

    searched      for    ldat-tibyan     permissibility        suicide,'' then       visited   the     website


                                                           Approxim ately 46 m inutes later,ISM A IL,using

    M M AZ, posted the sam e w ebsite and the docum ent titled t

                          ''to M M R3.

                            On or about July 18,2018,at approximately 7:44 mm.UTC , ISM AIL

    searched for and visited the website



    Approximatelyonem inutelater,ISM AIL,usingM M AZ,postedadocumenttitledç

                             Pdtl15''toM MR3.
                    f.      On or about July 18, 2018, at approxim ately 8:10 a.m . UTC, ISM A IL

    searchtd fo# and visited the website




    1:Based on kainingand experience, YourAffiantknows                                     isapro-lslamic State
    Ebook;thesubtitlestates,                                   .''Thecontentsincludeahistoryofglobaljihad
    written from theperspectiveofjihadis,aswellasinformation on physicalfitnesslaining,operationalsecurity
    recommendationsforevading detection,andmethodsforconductingterroristattacks.
    14Basedontrainingandexperience,YourAffiantbelieves%
              J publishedby                       .,isadocumentwhichprovidestheIslamicjustitkation forthe
    permissibilityofmartyrdom operations.1t.
                                           ssynopsisstates,<<...martyrdom operationsarepermissible, andinfactthe
    Mujahidwho iskilledintheseisbetterth% theonewhoiskilledfightingintherimks,fortherearedegreeseven
    amongstthem artyrs,correspondingtotheirrole.action effon,andrisk undertaken.''
    15Based on m y laining and experience, Iunderstandé                               ''tobean approxim ately44
    pageEnglish-languagedocumentonhow torecruitsecularandmoderateMuslimsintotheglobaljihadistmovement.
                                                          l3
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 15 of 24




                                                                                           '
                                                                                           .   Approxim ately
     eightminutes later,ISM M L,using M M AZ, posted a documenttitled                                    the
     W tst.pdf,l6''toM M R3.

            ISM AIL'SPosting ofBomb-makingInstructions

            24.     Continued com parison ofUC-Ireporting docllmenting ISM AIL'S activity using

    M M M with Google rccordsrelated to Em ail#z revealed ISM AIL, while using Google services

    related to Email#z,researched bom b-making instructions, then,using M M AZ,posted thebomb-

    making instmctionstotheM M R onthe samedate. Specifically:

                    a.      On or aboutJuly 15,2018,atapproximately 11:10 p.m .UTC,ISM AIL

    searched forand visited the website,

                                                               Approxim ately 27 m inuteslater,ISM AIL,
    using M M A2, posted the snme link to M M R3;the underlying document was titled,

                CourseBy                                                               17(MayAllahhave
    Mercy uponhim)Published                                                MediaFront.'' TheFBInotes
    that ISM AIL included an alternative link PDF file for download,

                                                                 (hereinafterttAlternativeLink''). Onor


    16Basedon mytainingand experience, lunderstand d                                           ,''to beapro
    ISISguidewhichprovidesexplicitins% ctionstolslamicextremistslivinginthewest. Theinloductionstates,GBeing
    anundercoveragentrequiresknowledgtand skills. IN thisbook,you willbetaughttheseskills.YOU willbetaught;
    how toliveadouble-life,how tokeepyourSecretlifeprivate.how to surviveinathreateningland,how youcanArm
    andstengthen theMuslimswhenthetime forJihadcomestoyourcountry, andneighborhood.In simpleterms,âom
    thisguide book - you willlearnhow to become aSleeper-cellwhich activatesattherighttimewhen theUmmah
    needs you.' The guide includes inseuctions for evading detection in person and online, physical training,
    weapons/mcticstraining,andbomb-making.
    17AbuKhabbab alMisriwasallegedly anexplosivesexpertforalQai'da.


                                                      14
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 16 of 24




     aboutNovember21,2018,theFBIqueriedtheopensourceinternetforAltemativeLink(described
     above in paragraph 22(a)). The Google site revealed that $
                                                           ''wasposted on oraboutJuly 15 by Email#3,
     thesamemonth andday ISMAIL (a)researchedthedocumentusingGoogleservicesrelatedto
     Email/o,and(b)postedthesamedocllmentinM MR3usingMM AZ                .



                     b.    0n or aboutJuly 16, 2018, at approxim ately 12:50 a.m.UTC,ISM M L

     searched for and visited the website

                                                                         At approxim ately 5:06 a.m .
    the same day, ISM AIL, using M M A2, posted the website

                                                                                               œ to
    MMM .

                   c.      On or about July 16,2018,atapproximately 5:28 mm . UTC,ISM A IL
    searched for 4                     version 2000,,9then im m ediately visited a related website. At

    approximately 5:37a.m .UTC the same day, ISM AIL, using M M AZ, posted the document

                                                  pdf''to M M R3.
                                                  .



                                  Approximately 44 m inuteslater,ISM AIL posted awebsite link for
    an article titled, t                                                           '' then listed the
                                                                                   ,

    followingdescriptionofthevideo, Et-
                                      l-he video show show to build the bom b vest                  ,a

    plasticexplosivethathasmilitary and construction applications, Itisafavoriteofterroristsdueto

    itsIightweightand ease ofconcealment. TheLibyan operativeswho destroyed Pan Am Flight



    1:Basedonmytrainhlgandexperience, lunderstand
                                                                                        .   isabook that
    containsins% ctionsforthemmmfactureofexplosivesandrelatedweapons.

                                                      15
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 17 of 24




    103overLockerbie,Scotland in 1988 used                 ,which is readily availableforsale on thedark

    w eb.A raid in the Czech Republic lastyearnetted 220 lbs. ofthe explosive thatw as slated to be

    sold on the black market...Inthevideo,Arabic instm ctionsgivetheusera step-by-step guideto

    assemblingthesuicidevest'scomponents,including
                                                                                    '
                                                                                    ,,   Atthe sam e tim e an
    ins% ctorassemblesthecomponents,whileanlslnmicnasheed(chant)isileardinthebackground
    singingaboutjihadagainsttheunbelievers.''
              25.   A review ofUC-IreportingrevealedonoraboutAugust23,2018,atapproximately

    6:51p.m .UTC,ISM AIL,usingM M M ,postedthedocumtnttitled

                                                to M M RI. A review of Google records pertaining to

    Em ail#z revealed approxim ately three m inutes later the sam e day, ISM AIL searched forand

    visited          the            website
                                           19

                    a.     On oraboutAugust22,2018,a differentuserw ithin M M RI had posted a

    video produced by                    .
                                         ,a know n ISIS m edia outlet, titled t                           .''

    A review ofthe video reveals animation/graphics oftighting and captions which read,in parq




    œ          ''


    19



    20B%edon myeainingandexperience,Iundersundtheterm çsistislthadi''to refertosuicideattacks.

                                                      16
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 18 of 24




                   b.     O n or about August 23, 2018, prior to ISM AIL'S posting of the bom b-

    makingins% ctions,anotherm em berofM MRIhad posted amessagereferencing aspeech given

    by ISIS leadership.Them em berstated, StW hen you com pare speechesby lslsm ic State leaderships

    and(otherknownFTOs)youseespeechbylslnmicStateissobalanced.IthashopeforMuslims
    ingeneral.IthaspromiseoftestsandvictoriesformujahideenofIslnmicState IthasDawah to
                                                                                 .



    kibes and othernmong rebels who are weakening Jihad and Khilafah. lt has incitem ent for

    M uslims towards Jihad.It has threats for Kuffar and M urtadeen. It hms encouragem ent for

    M uslim s who are supporting Islnm ic State tbrough m edia. lthas som ething for whole world in

    it ''

                  C.      A lso on A ugust23,2018,ISM A IL posted, within M M RI,anaudio sm ech

    given by Abu Bnktal-Baghdadi,theknown leaderofISIS, titled (

            ''Based on my training and experience,Iunderstand tbntwithin thespeech, al-Baghdadi

    calledupon individualsto recom mitto atruepassion formm yrdom , and urged ISIS'followersin

    theUnited Statesto conductattacks. ISM AIL also posted atdruling on onewho seeksto divide

    themuslimswhenthey areunited,''which stated,S1Killa1lofthem . Iheard the messengerofAllah

    say: W hen you are holding to one single m an as your leader, you should killwho seeks to

    tmdermine yoursolidarityordism ptyolzrunity.''

                  d.      Further,inthehom safterposting thebomb-m akinginstructionson August

    23,2018,ISM AIL postedmultiplemessagesexplaining therewardsamartyrwouldreceiveafter

    theirdeath,to include butnotlimited to a place in Paradise,forgivenessofsins, and 72 w ives.
    ISM M L also posted                              ,''described in foomote 16 above. 'l'hecoverof
                              :9gtategyt

                                                                                     ., sased on m y
                                                 17
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 19 of 24




    training and experience,Iunderstand the :icrusaderarmies''to be a reference to the nrmies of

    W estem nations,includingtheUnited States.

           26.    A review ofUC-Ireportingfurtherrevealedthat,on oraboutSeptember17, 2018,

    atapproximately 3:27 p.m .UTC,ISM AIL,using M M AZ,posted a video depicting step-by-step

    instructionson how to constructa bomb in a kitchen to M M RI. An FB1 review ofthevideo

    revealedthe instructorin thevideo wearingablackbalaclavato concealhisfaceandcnmouflage

    military fatigues. Tk oughoutportionsofthe video,a smatlgraphic ofa black flag generally

    synonym ousw ith ISIS isvisible in the com erofthe video. Based on m y training and experience,

    Ibelievetheabovereferencedvideowaslikely asegmentfrom alongervideotitled, ç

                                    .''lnadditiontothebomb-makingtutorial,thetmabridgedvideo

    contained vadousdem onstrationson how to killvictimsfaceto face;variousindividualsappear

    tobemurderedduring theproductionofthesedemonstrations.

                  a.      On oraboutSeptember22,2018 (within aweek ofposting the bomb-
    mnkinginstructionsrefertncedaboveinparagraph26),ISM AIL posted,inM MRI,avideotitled
    d
                    .  '' Based on my training and experience,Iunderstnnd thisvideo waspublished

    by                        '
                              ,a know n ISIS m edia outlet. A review ofthe video revealed an Arabic

    speakercallinguponjihadisinEuppe,theUnitedStates,andelsewhere,tolaunchattacksagainst
    civilians. n evideo depicted nllm erousviolentterroristattack scenes,to include severed heads;

    thesubtitlesread,ç

                    w atch them die.''

           27.    Based on m y training,experience,and review of M M R I,I tmderstand the other

    memG rsofM M RIto besupportersofISIS andviolentjihad.Therefore,Isubmitthereiscause


                                                  18
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 20 of 24




    to believe ISM AIL posted the bom b-m aking instructions intending the instructions be used to

    conductacrimeofviolenceinsupportofISISandviolentjihad.
           ExnertOninion Providedby theFBIExplosivesUnit

           28.      0n oraboutDecem ber7,2018,FBIexplosivesexam inersprovided professional

    opinions regarding the explosives instructions posted by ISM A IL.According to the inform ation

    provided,                                waspreviously been evaluated by the ExplosivesU nit.

    Itcontains numerous discussions related to explosives production,incendiary materials,and

    explosivesorincendiarydeviceconstruction.Severaloftheformulationsorrecipesforexplosives

    are viable.<                               '' also contains inform ation on the construction of

    ImprovisedExplosiveDevices(IEDs)also knownashomemadebombsordestructivedevices.
    M anyoftheIED discussionsectionsprovideaccuratedirectionstoconstnzctaviableIED,orparts

    of an IED;however many safety steps are omitted or not covered by the author.Properly

    constm cted,assem bled and initiated the IEDS covered in these discussions can cause property

    damage,bodilyinjuryordeath.
           29.      Regarding the other written instructions posted by ISM AIL, on or about

    December7,2018,qualified FBlExplosivesExnminersreviewed thefollowingm aterialfrom a

    referencedatabasemaintainedbytheFB1LaboratoryExplosivesUnit:'                                ''
                               $                                                              99j)y

                        #and                                                          .Each ofthe

     referenced documentsconuinspotentially valid instnzctionsforthem anufacttlreofan explosive

     m aterial.Each of the referenced docum ents also contains potentially valid ins% ctions forthe

     construction ofan improvised explosive device (IED)oran improvised incendiary device,also
     knownasdestructivedevices.M any ofthelED discussion sectionsprovideaccuratedirectionsto
                                                  19
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 21 of 24




    constructaviableIED,orpartsofan IED;howevermany safety stepsareomitted ornotcovered

    bytheauthor.Properlycons% cted,assem bled and initiatedtheIEDScovered inthese discussions

    cancausepropertydnmage,bodily injuryordeath.
           ISM AIL'S Adviceon Evadinc Law EnforcementDetection

           30.     GooglerecordsandUC-Ireportingrevealed ISM AIL utilizedm ultiplemethodsin

    ordertocommlmicate inamannerISM AIL believed would hidehistrueidentityin ordertoevade

    deteclion by law entbrcem ent.Such methods appearto include butwere notlimited to using

    M M M ,Topi,VPN s22 and possibly non-attributable devices,in accordance with guidance

    provided byISIS.Forexsmple:
                    a.     On or about September 17, 2018, ISM AIL,using M 5tA2, posted a

    docllmentto MMRIdetailinghow ttmujahideen''can reach ççmaximttm privacywithin (MM P).''
    ISM M L posted screenshotsofwhatappeartobepageswithinthedoolment;thetextrecommends

    altemativesto M M P forsecurem essaging on Android and iOS devices,to include Chatsecure.

    According to the posted screenshot,Chatsecure is a free and open source m essaging app that

    providesencryption and allowsthe userto securely connectto existing Google accounts.
                    b.      On oraboutSeptember17,2018,accordingto areview ofGooglerecords,

    ISM M L searched for,içhow to use chatsecurej''then watched a You Tube video.ISM AIL also




     21Based on my kaining and experience,Iknow TOR isan Internetprivacy toolthatisdesigned to stop people,
     including govemmentagenciesand com orations,9om learning the user'slocation oreacking the user'sbrowsing
     habits.
     22Based on my eaining and experience,Iunderstand a Vic alPrivateNetwork (VPN)to bea privateand secme
     environmentwithintheInternetitselfwhichallowsonetosend andreceivemessagesanddatawhilemaintainingthe
     privacyandsecrecyofaprivatenetwork.Further,IunderstandthosewhoutilizeVPNSbelievetheyareabletobrowse
     completely anonym ouslyonlineandaccessotherwiseunavailablecontent.

                                                       20
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 22 of 24




    searched forûssecureencryptedvpn chatrooms,''thenvisitedthewebsit



                           O n or about September 21, 2018, ISM AIL, using M M AZ, posted the
    following to M M R2:1:1have TOR .Dow nload TOR app to cover yotlr tracks,to cover your IP

    address.Insha'Allahz3.Also APK appto changepermissionson a11appsto keepthem from taking

    yourinformation...You can getfree fake phone numberfrom Google voice.And you can use

    (anotherMobileM essagingPlatform)onDesktopusingTOR orVPN to hideIP addresstracks.
    lnsha'M lah.''ISM A IL then encom aged others to 4tcheck out''a nam ed p oup on M M P that is

    affiliated with                                   ..
                                                       24

                      d.    On oraboutOctober5,2018,ISM AIL conducted a seriesofsearchesfor

    istracfone,'' étfake phone mlmbery'' tsno contract mobile'' and ttiphone app for setting app

    perm issions.'os Subsequentto ISM A IL'S October5tb, 2018,searches and continuing to present,

    GooglerecordsdonotrevealfurthersearchesrelatedtoviolentjihadnorISISpropaganda.
                       Basedon mytrainingandexperience,1haveknowledgethatindividualsengaged
     incrim inalactivity utilize multiple methodsin orderto commllnicatein am armerbelieved to be

     not directly attributable to the individual in order to evade detection by 1aw enforcement.
     Additionally,such individualsutilize deliberate tools and techniquesto disseminate contraband



     23iklnsha'Allah''isacommon,transliteratedArabicexpressionmeaningEtAllah willinp''ort'lfAllahwillsit.
                                                                                                        ''Bascd
     on my taining and experience,Iunderstand theuseofthe expression connotesa fundamentaltenetofIslam,that
     everythingoccursaccordingtoAllah'swill.
     24Basedonmytrainingandexptrience,IunderstandISIS mediareleasesdescribe
     goalis'sunifyingteclmicalandsecurityefforts,andunitingtheranksofthemujahideen'ssupporters.''
     25Based on my kaining and experience,Iunderstand thatenabling ordisabling application pcrm issionswithin a
     mobile device willeitherallow ordisallow the applicatiûn to rdain certain typesofinformation &om the mobile
     device.
                                                        21
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 23 of 24




    materials.Further,based on mytraining and experience,Itmderstnnd thatISIS,through EHF and

    other publications, has provided detailed guidance on the secure use of encrypted mobile

    messaging platforms to its consmners with the objective of enabling them to evade 1aw
    enforcementscmtiny supporting terroristactions.Specitk ally,YourAffsantsubmits ISM M L'S

    stattdactionsindicatehisintentto(a)useencryptiontoevade1aw enforcement,and(b)teachand
    encourage othersto use encryption to evade 1aw enforcem ent.

                                          CONCLUSION
                    Based on the above,1submitthereisprobablecauseto believethatISM M L,in
           32.
    the Southern DistrictofFlorida,and elsewhere,know ingly distributed inform ation pertaining to,

    inwholeorin part,themanufactureoruseofan explosivesdestmctivedevice,orweaponofmass

    destruction,with the intentthattheinformation beused for,orin furtherance of,an activity that

     constitutesafederalcrimeofviolence,inviolationofl8U.S.C.9842419(2).




                            ISPACE INTENTIONALLY LEFT BLANKI




                                                   22
Case 0:18-cr-60352-KMM Document 1 Entered on FLSD Docket 12/14/2018 Page 24 of 24




         33.      Accordingly,youraffiantrespectfully requests thatthe Courtissue a criminnl

   complaintand arrestw arrantforISM M L.

         ldeclaretmderpenaltyofperjurythattheforegoingistrueandcorrecttothebestofmy
   knowledge and belief.


                                            M a ew Z.Schempp
                                            SptmalAgtnt
                                            FederalBureau ofInvestigation

   S                                1
    wom andsubscdbedtomethis t.1 dayofDecem 201E.

                                            HON OM BLE PATRICK M .   T
                                            UNITED STATESM AGISTM TE JUDGE




                                             23
